[LOGO] Constellation Brands August 17, 2012 United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549 Attention:Tia L. Jenkins, Senior Assistant Chief Accountant, Office of Beverages, Apparel, and Mining Re: Constellation Brands, Inc. Form 10-K for Fiscal Year Ended February 29, 2012 Filed April 30, 2012 Response dated July 26, 2012 File No. 001-08495 Dear Ms. Jenkins: We have received your response dated August 3, 2012, to our response dated July 26, 2012, in connection with a comment letter dated June 14, 2012, with respect to the above-referenced filing.In light of previously scheduled vacations and the upcoming Labor Day holiday, we hereby respectfully request that the date by which we must respond to your letter be extended untilno laterthanSeptember 14, 2012, in order to give us sufficient time to prepare our response to the letter. If you have any questions, please feel free to contact me at (585) 678-7136 or, alternatively, Barbara LaVerdi at (585) 678-7231. Sincerely, Constellation Brands, Inc. /s/ Greg S. Belemjian Greg S. Belemjian Vice President, Corporate Reporting and Assistant Controller Our vision: To elevate life with every glass raised Constellation Brands, Inc. ∙207 High Point Drive ∙ Building 100 ∙ Victor, NY 14564 Direct: 585-678-7100 ∙ Toll Free: 888-724-2169 ∙ www.cbrands.com
